Exhibit 10.16

 

EXECUTION VERSION

 

AMENDED AND RESTATED GROUP I ADMINISTRATION AGREEMENT

 

Dated as of October 31, 2014

 

among

 

HERTZ VEHICLE FINANCING II LP,

 

as Issuer,

 

THE HERTZ CORPORATION,

 

as Group I Administrator,

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Trustee

 

--------------------------------------------------------------------------------


 

Table Of Contents

 

 

 

Page

 

 

 

SECTION 1.

Definitions and Rules of Construction

2

 

 

 

SECTION 2.

Duties of Group I Administrator

3

 

 

 

SECTION 3.

Records

7

 

 

 

SECTION 4.

Compensation

7

 

 

 

SECTION 5.

Additional Information To Be Furnished to Issuer

7

 

 

 

SECTION 6.

Independence of Group I Administrator

8

 

 

 

SECTION 7.

No Joint Venture

8

 

 

 

SECTION 8.

Other Activities of Group I Administrator

8

 

 

 

SECTION 9.

Term of Agreement; Resignation and Removal of Group I Administrator

8

 

 

 

SECTION 10.

Action upon Termination, Resignation or Removal

10

 

 

 

SECTION 11.

Notices

10

 

 

 

SECTION 12.

Amendments

11

 

 

 

SECTION 13.

Successors and Assigns

11

 

 

 

SECTION 14.

GOVERNING LAW

11

 

 

 

SECTION 15.

Headings

11

 

 

 

SECTION 16.

Counterparts

11

 

 

 

SECTION 17.

Severability

11

 

 

 

SECTION 18.

Limitation of Liability of Trustee and Group I Administrator

12

 

 

 

SECTION 19.

Nonpetition Covenants

12

 

 

 

SECTION 20.

Liability of Group I Administrator

12

 

 

 

SECTION 21.

Limited Recourse to the Issuer

12

 

 

 

SECTION 22.

Electronic Execution

13

 

 

 

EXHIBIT A - Form of Power of Attorney

 

 

i

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED GROUP I ADMINISTRATION AGREEMENT dated as of October 31,
2014, among HERTZ VEHICLE FINANCING II LP, a special purpose limited partnership
formed under the laws of Delaware (the “Issuer”), THE HERTZ CORPORATION, a
Delaware corporation, as administrator (the “Group I Administrator”), and THE
BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking association, not
in its individual capacity but solely as trustee (the “Trustee”) under the Group
I Indenture (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer, the Group I Administrator and the Trustee entered into the
Group I Administration Agreement, dated as November 25, 2013 (the “Prior
Agreement”);

 

WHEREAS, the Issuer has entered into and will enter into the Group I Related
Documents to which it is and will be a party in connection with the issuance of
the Group I Notes under the Group I Indenture;

 

WHEREAS, the Issuer has entered into and will enter into the Series Related
Documents to which it is and will be a party in connection with the issuance of
each Series of Group I Notes under the Group I Indenture and the Series Related
Documents with respect to each such Series of Group I Notes;

 

WHEREAS, pursuant to the Group I Related Documents, the Issuer is required to
perform certain duties relating to the Group I Indenture Collateral pursuant to
the Group I Indenture;

 

WHEREAS, pursuant to the Series Related Documents with respect to each Series of
Group I Notes, the Issuer is required to perform certain duties relating to the
Group I Series-Specific Collateral with respect to such Series of Group I Notes
pursuant to the Series Related Documents with respect to such Series of Group I
Notes;

 

WHEREAS, the Issuer desires to have the Group I Administrator perform certain of
the duties of the Issuer referred to in the preceding clauses, and to provide
such additional services consistent with the terms of this Agreement, the Group
I Related Documents and the Series Related Documents with respect to each
Series of Group I Notes as the Issuer may from time to time request;

 

WHEREAS, the Group I Administrator has the capacity to provide the services
required hereby and is willing to perform such services for the Issuer on the
terms set forth herein;

 

WHEREAS, the parties to the Prior Agreement desire to amend and restate the
Prior Agreement in its entirety as herein set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

SECTION 1.                                        Definitions and Rules of
Construction.  (a) Definitions.  Except as otherwise specified, capitalized
terms used but not defined herein have the respective meanings set forth in the
Amended and Restated Group I Supplement, dated as of October 31, 2014 (the
“Group I Supplement”), between the Issuer and the Trustee, to the Amended and
Restated Base Indenture, dated as of October 31, 2014 (the “Base Indenture”, and
together with the Group I Supplement, the “Group I Indenture”), between the
Issuer and the Trustee.

 

(b)                                 Rules of Construction.  In this Agreement,
including the preamble, recitals, attachments, schedules, annexes, exhibits and
joinders hereto, unless the context otherwise requires:

 

(i)                                     the singular includes the plural and
vice versa;

 

(ii)                                  references to an agreement or document
shall include the preamble, recitals, all attachments, schedules, annexes,
exhibits and joinders to such agreement or document, and are to such agreement
or document (including all such attachments, schedules, annexes, exhibits and
joinders to such agreement or document) as amended, supplemented, restated and
otherwise modified from time to time and to any successor or replacement
agreement or document, as applicable (unless otherwise stated);

 

(iii)                               reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are not prohibited by this Agreement, and reference to any Person in a
particular capacity only refers to such Person in such capacity;

 

(iv)                              reference to any gender includes the other
gender;

 

(v)                                 reference to any Requirement of Law means
such Requirement of Law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time;

 

(vi)                              “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term;

 

(vii)                           with respect to the determination of any period
of time, “from” means “from and including” and “to” means “to but excluding”;

 

(viii)                        the language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party; and

 

(ix)                              references to sections of the Code also refer
to any successor sections.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.                                        Duties of Group I
Administrator.  (a)  Duties with respect to the Group I Related Documents.  The
Group I Administrator agrees to perform all its duties under the Group I Related
Documents and certain of the Issuer’s duties under the Group I Related
Documents, in each case to the extent relating to the Group I Indenture
Collateral, any Group I Series-Specific Collateral or the Group I Note
Obligations.  To the extent relating to the Group I Indenture Collateral, any
Group I Series-Specific Collateral or the Group I Note Obligations, the Group I
Administrator shall prepare for execution by the Issuer or shall cause the
preparation by other appropriate persons of all such documents, reports,
filings, instruments, certificates and opinions as it shall be the duty of the
Issuer to prepare, file or deliver pursuant to the Base Indenture.  In
furtherance of the foregoing, the Group I Administrator shall take all
appropriate action that it is the duty of the Issuer to take pursuant to the
Base Related Documents, the Group I Related Documents and the Series Related
Documents with respect to each Series of Group I Notes, including such of the
foregoing as are required with respect to the following matters to the extent
they relate to the Group I Indenture Collateral, any Group I Series-Specific
Collateral or the Group I Note Obligations (unless otherwise specified,
references in this Section 2(a) are to sections of the Base Indenture):

 

(A)                               the preparation of or obtaining of the
documents and instruments required for execution and authentication of the Group
I Notes, if any, and delivery of the same to the Trustee (Sections 2.2 and 2.4);

 

(B)                               the duty to cause the Note Register to be kept
and to give the Trustee notice of any appointment of a new Registrar and the
location, or change in location, of the Note Register and the office or offices
where Group I Notes may be surrendered for registration of transfer or exchange
(Sections 2.5 and 6.1);

 

(C)                               the duty to cause newly appointed Paying
Agents, if any, to deliver to the Trustee the instrument specified in the Base
Indenture regarding funds held in trust (Section 2.6);

 

(D)                               the direction to Paying Agents to pay to the
Trustee all sums relating to any Series of Notes held in trust by such Paying
Agents (Section 2.6);

 

(E)                                the furnishing, or causing to be furnished,
to the Trustee or the Paying Agent, as applicable, instructions as to
withdrawals and payments from any accounts specified in a Group I
Series Supplement in accordance with Section 2.6(a) of the Base Indenture and
the applicable provisions of the Group I Supplement and such Group I
Series Supplement (Section 2.6(a));

 

(F)                                 the delivery of notice to the Trustee of
each default of the Issuer with respect to any provision described in the Base
Indenture setting forth the details of such default and any action with respect
thereto taken or contemplated to be taken by the Issuer (Section 2.6(a));

 

3

--------------------------------------------------------------------------------


 

(G)                               upon surrender for registration or transfer of
any Group I Note, the execution in the name of the designated transferee or
transferees of one or more new Group I Notes (Section 2.8);

 

(H)                              the notification of the Trustee in writing that
the Clearing Agency is no longer willing or able to properly discharge its
duties under the Base Indenture or that the Issuer at its option elects to
terminate the book entry system through the Clearing Agency (Section 2.13);

 

(I)                                   the preparation of Definitive Notes and
arranging the delivery thereof (Section 2.13);

 

(J)                                   if so requested, the furnishing, or
causing to be furnished, to any Group I Noteholder, Group I Note Owner or
prospective purchaser of the Group I Notes any information required pursuant to
Rule 144(d)(4) under the Securities Act (Article IV);

 

(K)                              the maintenance of the Issuer’s qualification
to do business in each jurisdiction in which the failure to so qualify would be
reasonably likely to result in a Material Adverse Effect (Sections 5.1 and 6.2);

 

(L)                                the preparation and delivery to the Trustee
of each of the reports, certificates, statements and other materials required to
be delivered by the Issuer pursuant to Section 5.8 of the Base Indenture or any
other Group I Related Document or Series Related Document with respect to any
Series of Group I Notes (Section 5.8);

 

(M)                            the keeping of books of record and account in
accordance with Section 6.4 of the Base Indenture (Section 6.4);

 

(N)                               the delivery of notice to the Trustee and the
Rating Agencies of material proceedings (Section 6.5);

 

(O)                               the preparation and delivery of written
instructions with respect to the investment of funds on deposit in the Group I
Collection Account and any other accounts specified in a Group I
Series Supplement (Base Indenture Section 6.13 and Group I Supplement
Section 5.1(b));

 

(P)                                 the preparation and delivery to the Trustee
of each of the reports, certificates, statements and other materials required to
be delivered by the Issuer pursuant to Section 4.1(b) of the Group I Supplement
(Group I Supplement Section 4.1(b));

 

(Q)                               the preparation and the obtaining of documents
and instruments required for the release of the Issuer from its obligation under
the Base Indenture or any other Group I Related Document or Series Related
Document with respect to any Series of Group I Notes (Section 8.1);

 

4

--------------------------------------------------------------------------------


 

(R)                               the direction, if necessary, to the firm of
independent certified public accountants to furnish reports to the Trustee in
accordance with Section 8.1(b)(i) of the Base Indenture (Section 8.1(b)(i));

 

(S)                                 the preparation of Officer’s Certificates
with respect to the execution of Supplements to the Base Indenture (Sections 9.1
and 9.2);

 

(T)                                the preparation of Officer’s Certificates
with respect to any requests by the Issuer to the Trustee to take any action
under the Base Indenture (Section 10.2).

 

(U)                               the preparation, obtaining or filing of the
instruments, opinions and certificates and other documents required for the
release of the Group I Indenture Collateral or any Group I Series-Specific
Collateral (Group I Supplement Section 3.4);

 

(V)                               the preparation and maintenance, or causing to
be prepared and maintained, a Daily Group I Collection Report for each Business
Day (Group I Supplement Section 4.1(a));

 

(W)                            the forwarding, or causing to be forwarded, to
the Trustee copies of all reports, certificates, information or other materials
delivered to the Issuer pursuant to the Group I Leasing Company Related
Documents (Group I Supplement Section 8.8(a));

 

(X)                               the furnishing, or causing to be furnished, to
the Trustee, a Monthly Noteholders’ Statement with respect to each Series of
Group I Notes (Group I Supplement Section 8.8(a));

 

(Y)                               the delivery, or causing to be delivered, to
the Trustee, an Officer’s Certificate of the Issuer to the effect that no
Amortization Event or Potential Amortization Event with respect to any Series of
Group I Notes Outstanding has occurred or is continuing (Group I Supplement
Section 4.1(c));

 

(Z)                                the furnishing, or causing to be furnished,
to the Trustee or the Paying Agent, as applicable, instructions as to
withdrawals and payments from the Group I Collection Account and any other
accounts specified in a Series Supplement relating to the Group I Notes in
accordance with Section 4.1(c) of the Group I Supplement (Group I Supplement
Section 4.1(c));

 

(AA)                      on or before January 31 of each calendar year,
beginning with the calendar year 2014, the furnishing, or causing to be
furnished, to any Group I Noteholder who at any time during the preceding
calendar year was a Group I Noteholder, the Annual Noteholders’ Tax Statement
(Group I Supplement Section 4.2(b));

 

(BB)                      the directing of all Group I Collections due and to
become due to the Issuer or the Trustee, as the case may be, to be deposited to
the Group I

 

5

--------------------------------------------------------------------------------


 

Collection Account at such times as such amounts are due (Group I Supplement
Section 5.3(a));

 

(CC)                      the preparation and delivery of written instructions
with respect to the allocation of Group I Collections deposited into the Group I
Collection Account in accordance with Article V of the Group I Supplement (Group
I Supplement Section 5.3(b));

 

(DD)                      the filing, or causing to be filed, of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Group I General Intangibles Collateral and the Group I Indenture Collateral
(Group I Supplement Section 7.1(j));

 

(EE)                        the notification, or causing to be notified, of the
Trustee and the Rating Agencies, of any Potential Amortization Event or
Amortization Event with respect to any Series of Group I Notes Outstanding
together with an Officer’s Certificate of the Issuer setting forth the details
thereof and any action with respect thereto taken or contemplated to be taken by
the Issuer (Group I Supplement Section 8.3);

 

(FF)                          the furnishing, or causing to be furnished, to the
Trustee such other information relating to the Group I Notes as, and in such
form as, the Trustee may reasonably request in connection with the transactions
contemplated by the Group I Supplement or any Group I Series Supplement (Group I
Supplement Section 8.4);

 

(GG)                      the taking, execution and delivery, or causing to be
taken, executed and delivered, to the Trustee such additional assignments,
agreements, powers and instruments as are necessary or desirable to maintain the
security interest of the Trustee in the Group I Indenture Collateral on behalf
of the Group I Noteholders as a perfected security interest (Group I Supplement
Section 8.5(a));

 

(HH)                    the obtaining of and the annual delivery of an Opinion
of Counsel, in accordance with Section 8.5(d) of the Group I Supplement, as to
the Group I Indenture Collateral (Group I Supplement Section 8.5(d));

 

(II)                              the preparation of Officer’s Certificates with
respect to any requests by the Issuer to the Trustee to take any action under
the Base Indenture (Section 10.2 and Section 10.3);

 

(JJ)                              the preparation of Officer’s Certificates and
the obtaining of Opinions of Counsel with respect to the execution of Group I
Series Supplements or Group I Supplemental Indentures (Group I Supplement
Sections 10.1(b)); and

 

(b)                                 Additional Duties.  In addition to the
duties of the Group I Administrator set forth above, to the extent relating to
the Group I Indenture Collateral, any Group I Series-Specific Collateral or the
Group I Note Obligations, the Group I

 

6

--------------------------------------------------------------------------------


 

Administrator shall perform, prepare or otherwise satisfy such actions,
determinations, calculations, directions, instructions, notices, deliveries or
other performance obligations and shall prepare for execution by the Issuer or
shall cause the preparation by other appropriate persons of all such documents,
reports, filings, instruments, certificates and opinions as it shall be the duty
of the Issuer to do pursuant to the Group I Related Documents or the
Series Related Documents with respect each Series of Group I Notes, and shall
take all appropriate action that it is the duty of the Group I Administrator or
the Issuer to take pursuant to such Group I Related Documents and the
Series Related Documents with respect to each Series of Group I Notes.

 

(c)                                  Power of Attorney.  The Issuer shall
execute and deliver to the Group I Administrator, and to each successor Group I
Administrator appointed pursuant to the terms hereof, one or more powers of
attorney substantially in the form of Exhibit A hereto, appointing the Group I
Administrator the attorney-in-fact of the Issuer for the purpose of executing on
behalf of the Issuer all such documents, reports, filings, instruments,
certificates and opinions that the Group I Administrator has agreed to prepare,
file or deliver pursuant to this Agreement.

 

(d)                                 Certain Limitations on Group I Administrator
Obligations.  Notwithstanding anything to the contrary in this Agreement, the
Group I Administrator shall not be obligated to, and shall not, (x) make any
payments to the Group I Noteholders under the Group I Related Documents,
(y) sell the Group I Indenture Collateral pursuant to the Group I Indenture or
sell any Group I Series-Specific Collateral pursuant to the related Group I
Series Supplement or (z) take any action as the Group I Administrator on behalf
of the Issuer that the Issuer directs the Group I Administrator not to take on
its behalf.

 

(e)                                  Delegation of Duties.  Notwithstanding
anything to the contrary in this Agreement, the Group I Administrator may
delegate to any Affiliate of the Group I Administrator the performance of the
Group I Administrator’s obligations as Group I Administrator pursuant to this
Agreement (but the Group I Administrator shall remain fully liable for its
obligations under this Agreement).

 

SECTION 3.                                        Records.  The Group I
Administrator shall maintain appropriate books of account and records relating
to services performed hereunder, which books of account and records shall be
accessible for inspection by the Issuer or the Trustee at any time during normal
business hours.

 

SECTION 4.                                        Compensation.  As compensation
for the performance of the Group I Administrator’s obligations under this
Agreement, the Group I Administrator shall be entitled to $10,000.00 per month
(the “Monthly Administration Fee”) which shall be payable on each Payment Date.

 

SECTION 5.                                        Additional Information To Be
Furnished to Issuer.  The Group I Administrator shall furnish to the Issuer from
time to time such additional information regarding the Group I Indenture
Collateral and any Group I Series-Specific Collateral as the Issuer shall
reasonably request.

 

7

--------------------------------------------------------------------------------


 

SECTION 6.                                        Independence of Group I
Administrator.  For all purposes of this Agreement, the Group I Administrator
shall be an independent contractor and shall not be subject to the supervision
of the Issuer with respect to the manner in which it accomplishes the
performance of its obligations hereunder.  Unless expressly authorized by the
Issuer (including, for the avoidance of doubt, as authorized in this Agreement,
any Base Related Document, any Group I Related Document or any Series Related
Document with respect to any Series of Group I Notes), the Group I Administrator
shall have no authority to act for or represent the Issuer in any way and shall
not otherwise be deemed an agent of the Issuer.

 

SECTION 7.                                        No Joint Venture.  Nothing
contained in this Agreement shall (i) constitute the Group I Administrator or
the Issuer as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) be construed to impose
any liability as such on any of them or (iii) be deemed to confer on any of them
any express, implied or apparent authority to incur any obligation or liability
on behalf of the other.

 

SECTION 8.                                        Other Activities of Group I
Administrator.  (a)  Nothing herein shall prevent the Group I Administrator or
its Affiliates from engaging in other businesses or, in the sole discretion of
any such Person, from acting in a similar capacity as an administrator for any
other person or entity even though such person or entity may engage in business
activities similar to those of the Issuer or the Trustee.

 

(b)                                 The Group I Administrator and its Affiliates
may generally engage in any kind of business with any person party to any Master
Related Document, any of such party’s Affiliates and any person who may do
business with or own securities of any such person or any of its Affiliates,
without any duty to account therefor to the Issuer or the Trustee.

 

SECTION 9.                                        Term of Agreement; Resignation
and Removal of Group I Administrator.  (a)  This Agreement shall continue in
force until termination of the Base Indenture and the Group I Related Documents,
in each case to the extent related to the Group I Indenture Collateral or the
Group I Note Obligations, and the Series Related Documents with respect to each
Series of Group I Notes, in the case of any of the foregoing, in accordance with
their respective terms and the payment in full of all obligations owing
thereunder, upon which event this Agreement shall automatically terminate.

 

(b)                                 Subject to Sections 9(d) and 9(e), the
Issuer, with the written consent of the Requisite Group I Investors, may remove
the Group I Administrator without cause by providing the Group I Administrator
with at least sixty (60) days’ prior written notice.

 

(c)                                  Subject to Sections 9(d) and 9(e), the
Trustee may, and at the direction of the Requisite Group I Investors shall,
remove the Group I Administrator upon written notice of termination from the
Trustee to the Group I Administrator if any of the following events shall occur
(each a “Group I Administrator Default”):

 

8

--------------------------------------------------------------------------------


 

(i)                                     the Group I Administrator shall
materially default in the performance of any of its duties under this Agreement
and such default materially and adversely affects the interests of the Group I
Noteholders and, after notice of such default, the Group I Administrator shall
not cure such default within thirty (30) days (or, if such default cannot be
cured in such time, shall not give within thirty days such assurance of cure as
shall be reasonably satisfactory to the Issuer);

 

(ii)                                  a court having jurisdiction in the
premises shall enter a decree or order for relief, and such decree or order
shall not have been vacated within sixty (60) days, in respect of the Group I
Administrator in any involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect or appoint a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for the Group I Administrator or any substantial part of its property
or order the winding-up or liquidation of its affairs; or

 

(iii)                               the Group I Administrator shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official for the Group I Administrator or any substantial part of its property,
shall consent to the taking of possession by any such official of any
substantial part of its property, shall make any general assignment for the
benefit of creditors or shall fail generally to pay its debts as they become
due.

 

The Group I Administrator agrees that if any of the events specified in clause
(ii) or (iii) of this Section shall occur, it shall give written notice thereof
to the Issuer and the Trustee within five days after the happening of such
event.

 

(d)                                 No resignation or removal of the Group I
Administrator pursuant to this Section shall be effective until (i) a successor
Group I Administrator shall have been appointed by the Issuer and (ii) such
successor Group I Administrator shall have agreed in writing to be bound by the
terms of this Agreement in the same manner as the Group I Administrator is bound
hereunder.  The Issuer shall provide written notice of any such removal to the
Trustee, each Group I Series Enhancement Provider and the Rating Agencies.

 

(e)                                  The appointment of any successor Group I
Administrator shall be effective only after satisfaction of the Rating Agency
Condition with respect to each Series of Group I Notes Outstanding.

 

(f)                                   A successor Group I Administrator shall
execute, acknowledge and deliver a written acceptance of its appointment
hereunder to the resigning Group I Administrator and to the Issuer.  Thereupon
the resignation or removal of the resigning Group I Administrator shall become
effective and the successor Group I Administrator shall have all the rights,
powers and duties of the Group I Administrator under this

 

9

--------------------------------------------------------------------------------


 

Agreement.  The successor Group I Administrator shall mail a notice of its
succession to the Group I Noteholders.  The resigning Group I Administrator
shall promptly transfer or cause to be transferred all property and any related
agreements, documents and statements held by it as Group I Administrator to the
successor Group I Administrator and the resigning Group I Administrator shall
execute and deliver such instruments and do other things as may reasonably be
required for fully and certainly vesting in the successor Group I Administrator
all rights, powers, duties and obligations hereunder.

 

(g)                                  In no event shall a resigning Group I
Administrator be liable for the acts or omissions of any successor Group I
Administrator hereunder.

 

SECTION 10.                                 Action upon Termination, Resignation
or Removal.  Promptly upon the effective date of termination of this Agreement
pursuant to Section 9(a) or the resignation or removal of the Group I
Administrator pursuant to Section 9(b) or 9(c), respectively, the Group I
Administrator shall be entitled to be paid all fees and reimbursable expenses
accruing to it to the date of such termination, resignation or removal.  The
Group I Administrator shall forthwith upon termination pursuant to
Section 9(a) deliver to the Issuer all property and documents of or relating to
the Group I Collateral and any Group I Series-Specific Collateral then in the
custody of the Group I Administrator.  In the event of the resignation or
removal of the Group I Administrator pursuant to Section 9(b) or 9(c),
respectively, the Group I Administrator shall cooperate with the Issuer and take
all reasonable steps requested to assist the Issuer in making an orderly
transfer of the duties of the Group I Administrator.

 

SECTION 11.                                 Notices.  Any notice, report or
other communication given hereunder shall be in writing and addressed as
follows:

 

(a)                                 if to the Issuer, to

 

Hertz Vehicle Financing II LP
225 Brae Boulevard
Park Ridge, NJ  07656
Attention:  Treasury Department

 

(b)                                 if to the Group I Administrator, to

 

The Hertz Corporation
225 Brae Boulevard
Park Ridge, NJ  07656
Attention:  Treasury Department

 

(c)                                  if to the Trustee, to

 

The Bank of New York Mellon, N.A.
2 North LaSalle Street, Suite 1020
Chicago, IL  60602
Attention:  Corporate Trust Administration — Structured Finance

 

10

--------------------------------------------------------------------------------


 

or to such other address as any party shall have provided to the other parties
in writing.  Any notice required to be in writing hereunder shall be deemed
given if such notice is mailed by certified mail, postage prepaid, or
hand-delivered to the address of such party as provided above, except that
notices to the Trustee are effective only upon receipt.

 

SECTION 12.                                 Amendments.  This Agreement may be
amended from time to time by a written amendment duly executed and delivered by
the Issuer, the Group I Administrator and the Trustee.

 

SECTION 13.                                 Successors and Assigns.  The parties
hereto acknowledge that the Trustee has accepted the assignment of the Issuer’s
rights under this Agreement pursuant to the Group I Supplement.  Subject to
Section 2(e), this Agreement may not be assigned by the Group I Administrator
unless such assignment is previously consented to in writing by the Issuer and
the Trustee and subject to satisfaction of the Rating Agency Condition with
respect to each Series of Group I Notes Outstanding.  An assignment with such
consent and satisfaction, if accepted by the assignee, shall bind the assignee
hereunder in the same manner as the Group I Administrator is bound hereunder. 
Notwithstanding the foregoing, this Agreement may be assigned by the Group I
Administrator without the consent of the Issuer or the Trustee to a corporation
or other organization that is a successor (by merger, consolidation or purchase
of assets) to the Group I Administrator; provided that, such successor
organization executes and delivers to the Issuer and the Trustee an agreement in
which such corporation or other organization agrees to be bound hereunder by the
terms of said assignment in the same manner as the Group I Administrator is
bound hereunder; provided further that, the Rating Agency Condition with respect
to each Series of Group I Notes Outstanding shall have been satisfied with
respect to such successor.  Subject to the foregoing, this Agreement shall bind
any successors or assigns of the parties hereto.

 

SECTION 14.                                 GOVERNING LAW.  THIS AGREEMENT, AND
ALL MATTERS ARISING OUT OF OR RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE
OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

 

SECTION 15.                                 Headings.  The section headings
hereof have been inserted for convenience of reference only and shall not be
construed to affect the meaning, construction or effect of this Agreement.

 

SECTION 16.                                 Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same Agreement.

 

SECTION 17.                                 Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall be
ineffective to the extent of such

 

11

--------------------------------------------------------------------------------


 

prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 18.                                 Limitation of Liability of Trustee
and Group I Administrator.  Notwithstanding anything contained herein to the
contrary, in no event shall either the Trustee or the Group I Administrator have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Issuer.

 

SECTION 19.                                 Nonpetition Covenants. 
Notwithstanding any prior termination of this Agreement, the Group I
Administrator, the Issuer and the Trustee shall not, prior to the date which is
one year and one day after the payment in full of all the Notes, petition or
otherwise invoke, join with, encourage or cooperate with any other party in
invoking or cause the Issuer or the HVF II General Partner to invoke the process
of any court or government authority for the purpose of commencing or sustaining
a case against the Issuer or the HVF II General Partner under any Federal or
state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuer or the HVF II General Partner or any substantial part of their
property, or ordering the winding up or liquidation of the affairs of the Issuer
or the HVF II General Partner.

 

SECTION 20.                                 Liability of Group I Administrator. 
The Group I Administrator agrees to indemnify the Issuer and the Trustee and
their respective agents (the “Indemnified Parties”) from and against any and all
actions, causes of action, suits, losses, costs, liabilities and damages, and
expenses incurred therewith, including reasonable attorney’s fees and expenses
incurred by the Indemnified Parties as a result of, or arising out of, or
relating to the entering into and performance of any Group I Related Document by
the Indemnified Parties or suffered or sustained by the Indemnified Parties, by
reason of any acts, omissions or alleged acts or omissions arising out of the
Group I Administrator’s activities pursuant to any Group I Related Document. 
Notwithstanding anything in the foregoing to the contrary, the Group I
Administrator shall not be obligated under its agreements of indemnity contained
in this Section 20 (i) for any liabilities resulting from the gross negligence
or willful misconduct of the Indemnified Parties or (ii) in respect of any claim
arising out of the assessment of any tax against the Indemnified Parties.  The
obligations of the Group I Administrator and the rights of the Indemnified
Parties under this Section 20 shall survive any termination of this Agreement,
in whole or in part.

 

SECTION 21.                                 Limited Recourse to the Issuer.  The
obligations of the Issuer under this Agreement are solely the obligations of the
Issuer.  No recourse shall be had for the payment of any amount owing in respect
of any fee hereunder or any other obligation or claim arising out of or based
upon this Agreement against any member, employee, officer or director of the
Issuer.  Fees, expenses, costs or other obligations payable by the Issuer
hereunder shall be payable by the Issuer to the extent and only to the extent
that the Issuer is reimbursed therefor pursuant to any of the Group I Related

 

12

--------------------------------------------------------------------------------


 

Documents or Series Related Documents with respect to any Series of Group I
Notes, or funds are then available or thereafter become available for such
purpose pursuant to Article V of the Base Indenture, and the amount of any fees,
expenses or costs exceeding such funds shall in no event constitute a claim (as
defined in Section 101 of the Bankruptcy Code) against, or corporate obligation
of, the Issuer.

 

SECTION 22.                                 Electronic Execution.  This
Agreement (including, for the avoidance of doubt, any joinder, schedule, annex,
exhibit or other attachment hereto) may be transmitted and/or signed by
facsimile or other electronic means (e.g., a “pdf” or “tiff”).  The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually signed originals and shall be
binding on each party hereto.  The words “execution,” “signed,” “signature,” and
words of like import in this Agreement (including, for the avoidance of doubt,
any joinder, schedule, annex, exhibit or other attachment hereto) or in any
amendment or other modification hereof (including, without limitation, waivers
and consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

 

HERTZ VEHICLE FINANCING II LP,

 

as Issuer

 

 

 

 

By:

HVF II GP Corp.,

 

 

its General Partner

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

R. Scott Massengill

 

 

Treasurer

 

 

 

 

 

 

 

THE HERTZ CORPORATION,

 

as Group I Administrator

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

R. Scott Massengill

 

 

Senior Vice President and Treasurer

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Trustee

 

 

 

 

 

 

 

By:

/s/ Mitchell L. Brumwell

 

 

Mitchell L. Brumwell

 

 

Vice President

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Form of Power of Attorney]

 

POWER OF ATTORNEY

 

STATE OF

)

 

 

)

 

COUNTY OF

)

 

 

KNOW ALL MEN BY THESE PRESENTS, that HERTZ VEHICLE FINANCING II LP (“HVF II”),
does hereby make, constitute and appoint THE HERTZ CORPORATION as Group I
Administrator under the Amended and Restated Group I Administration Agreement
(as defined below), and its agents and attorneys, as Attorneys-in-Fact to
execute on behalf of HVF II all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of HVF II to prepare, file or
deliver pursuant to the Amended and Restated Group I Administration Agreement,
including, without limitation, to appear for and represent HVF II in connection
with the preparation, filing and audit of federal, state and local tax returns
pertaining to HVF II, and with full power to perform any and all acts associated
with such returns and audits that HVF II could perform, including without
limitation, the right to distribute and receive confidential information, defend
and assert positions in response to audits, initiate and defend litigation, and
to execute waivers of restriction on assessments of deficiencies, consents to
the extension of any statutory or regulatory time limit, and settlements. For
the purpose of this Power of Attorney, the term “Amended and Restated Group I
Administration Agreement” means the Amended and Restated Group I Administration
Agreement dated as of October 31, 2014, among HVF II, The Hertz Corporation, as
Group I Administrator, and The Bank of New York Mellon Trust Company, N.A., as
Trustee, as such maybe amended, modified or supplemented from time to time.

 

All powers of attorney for this purpose heretofore filed or executed by HVF II
are hereby revoked.

 

EXECUTED this [  ] day of [  ], 2014.

 

 

HERTZ VEHICLE FINANCING II LP, a
limited partnership, as Issuer

 

 

 

 

By:

HVF II GP Corp.,

 

 

its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

15

--------------------------------------------------------------------------------